DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application claims priority from provisional applications 61367374 and 61367375, filed 07/24/2010.
Status of Claims
	Claims 2-20 are pending.
	Claims 3, 9-13, and 15 have been rejoined.
	Claim 1 has been cancelled.
Election/Restrictions
Applicant’s election without traverse of Species 12 (Figures 58-62) in the reply filed on 08/09/2021 is acknowledged.  
In view of the applicant’s amendments and clarification claims 3, 9-13, and 15 have been rejoined
Information Disclosure Statement
The information disclosure statement filed on 12/10/2021 has been considered by the examiner.
However, the information disclosure statement has numerous citations stricken through. The applicant has cited every document from numerous US applications, it is unclear how these documents are relevant to the patentability of the claims. For 
They are also stricken through because the office actions and other correspondence within those applications are not documents relevant to the patentability of the current claims. These documents may have citations to relevant documents, but the documents themselves are not relevant. They are not addressing the same claim language and were not drafted with the current claims in mind.

Claim Rejections - 35 USC § 112
The previous 112 rejection of Claim 20 has been withdrawn in view of the applicant’s amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-5, 8-11, and 14-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Roberts et al (Roberts) USPN 5,047,058.
Roberts discloses the invention substantially as claimed being a tibial prosthesis comprising a bearing component 30 comprising an upper articulating surface (top), an opposing distal surface (bottom surface), and a first securement feature comprising 
In regards to claims 3, 9, and 15, the first (medial) and second (lateral) portions of the second securement feature have different anterior to posterior lengths (the right side of Figure 2 extends higher than the left side)
In regards to claims 4, 11, and 18, the first and second attachment features are both aligned with a natural home axis and engaged to secure the bearing to the tray to prevent liftoff and movement.
In regards to claims 10 and 17, the lengths and shapes of the securement features are sufficient to resist lift off, otherwise the device of Roberts would be inoperable.
Roberts discloses the boss/prongs and containment walls of the tray form the same three interference fits with the corresponding notches of the bearing component as seen best in Figure 3.
Allowable Subject Matter
Claims 6-7, 12-13, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to the applicant’s request for an interview, at this time it is being denied because this office action explains the new prior art and allowable aspects of the application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher D. Prone/Primary Examiner, Art Unit 3774